Becker v. State






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

)
GUITAR HOLDING COMPANY, L.P.,            )                      No. 08-04-00296-CV
)
                                    Appellant,                        )                             Appeal from
)
v.                                                                          )                        205th District Court
)
HUDSPETH COUNTY UNDERGROUND       )                   of Hudspeth County, Texas
WATER CONSERVATION DISTRICT NO. 1,)
CL MACHINERY COMPANY, and                  )                           (TC# 3703-205)
CIMARRON AGRICULTURAL LTD.,             )
                                                                             )
                                    Appellees.                        )

MEMORANDUM OPINION

            Pending before the Court is a joint motion to dismiss certain appeals and cross-appeals.  See
Tex.R.App.P. 42.1(a)(1).  The parties further request that all appeals and cross-appeals from a
judgment entered on October 15, 2004 be continued in the same cause number.  The motion is
granted in part as specified below.
            The trial court entered a judgment in favor of Guitar Holding Company (Guitar) on June 21,
2004 and remanded the cause to the Hudspeth County Underground Water Conservation District
No. 1 (the Water District) for further proceedings, clarification, and findings.  Guitar filed a notice
of appeal from that judgment, and CL Machinery Company and Cimarron Agricultural, Ltd. filed
a joint notice of cross-appeal.  The Water District separately filed its notice of cross-appeal from the
June 21, 2004 judgment.  On October 15, 2004, the trial court entered a final judgment which
disposed of all issues and parties and superceded the prior judgment.  Guitar filed an amended notice
of appeal specifying that it appealed from this judgment.  Likewise, the Water District filed an
amended notice of cross-appeal.  CL Machinery and Cimarron have not filed amended notices of
appeal.
            The parties have now filed an agreed motion to dismiss all appeals and cross-appeals from
the June 21, 2004 judgment with the understanding that only Guitar and the Water District will
continue to prosecute their appeals from the October 15, 2004 judgment.  The motion to dismiss is
granted with respect to CL Machinery and Cimarron Agricultural.  CL Machinery and Cimarron
Agricultural will continue in the appeal as Appellees.  If CL Machinery and Cimarron Agricultural
wish to appeal the October 15, 2004 judgment, they will be required to file new and timely notices
of appeal.  See Tex.R.App.P. 25.1(c)(a party who seeks to alter the trial court’s judgment must file
a notice of appeal).
            It is unnecessary to “dismiss” the appeals by Guitar and the Water District from the June 21,
2004 judgment because they have amended their notices of appeal to reflect their desire to appeal
from the October 15, 2004 judgment.  See Tex.R.App.P. 25.1(f).  Accordingly, we deny this portion
of the motion to dismiss.  The motion specifies that each party will bear its own costs and it is so
ordered.  See Tex.R.App.P. 42.1(d).


January 20, 2005                                                         
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Panel No. 2
Barajas, C.J., McClure, and Chew, JJ.